DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/30/2020 has been entered.
Claims 1-27 are pending. Claims 1, 12 and 20 have been amended.

Election/Restrictions
The restriction requirement, as set forth in the Office action mailed on 10/04/2019, has been withdrawn (see office action mailed 2/24/2020). In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.


Allowable Subject Matter
Claims 1-27 are allowed.
The following is an examiner’s statement of reasons for allowance:
Prior art does not disclose, alone or in combination along with, the limitations of the independent claims reciting a MTJ device including insulator blocks disposed in trenches within the reference magnetic layer, and wherein the insulator blocks are further disposed between the sections of the tunnel barrier layer, the sections of the free magnetic layer, and the sections of the conductive layer in the trench within the reference magnetic layer.
Applicant argued prior art fail to teach insulator blocks “bounded by structures” (Remark, page 14). Applicant further agued Sakai’s insulator film 36 is “one continuous, uniform, homogeneous, uninterrupted film that completely surrounds the pillars of magnetoresistive device on all sides and over the tops” and “is not disposed within the trench” (Remark, pages 20-23). 
Upon analysis of these arguments, Examiner concludes the claim language is understood to mean that the insulator blocks are confined in the trenches within the reference magnetic layer and are bounded between the MTJ structures. 
While Sakai teaches a continuous insulating film 36 having portions that protrudes down into the trenches formed between patterned sections of the reference layer 32, these protruding insulator portions continuously extend laterally and vertically outside the trenches and are thus not confined or bounded in the trenches within the reference layer 32.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YU CHEN whose telephone number is (571)270-7881.  The examiner can normally be reached on Monday-Friday: 9:00AM-6:00PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ken Parker can be reached on (571)272-2298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/YU CHEN/Primary Examiner, Art Unit 2815